           Case 2:20-cv-00086-APG-VCF Document 58 Filed 09/14/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      KARL MITCHELL, an individual and KAYLA
4     MITCHELL, an individual,
5                          Plaintiff,                    2:20-cv-00086-APG-VCF
                                                         ORDER
6     vs.
      NYE COUNTY, NEVADA, a political
7
      subdivision of the State of Nevada, NYE
8
      COUNTY SHERIFF’S OFFICE, a municipal
      entity of Nye County, HARRY WILLIAMS, in
9     his official capacity as an employee of Nye
      County, SUSAN RYHAL, in her official capacity
10    as an employee of Nye County SHARON
      WEHRLY, in her official capacity as an
11    employee of Nye County, and DOES 1-10,

12                         Defendant.

13

14          Before the Court is Plaintiffs’ Motion for Leave to Amend the Complaint (ECF NO. 55).

15          Defendants filed a response stating that they do not oppose the request for leave to amend. (ECF

16   NO. 56).

17          Accordingly,

18          IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to Amend the Complaint (ECF NO.

19   55) is GRANTED.

20          Plaintiffs must file the amended complaint on or before September 21, 2020.

21          IT IS FURTHER ORDERED that the parties must file a new discovery plan and scheduling order

22   on or before October 15, 2020.

23          DATED this 14th day of September, 2020.
                                                               _________________________
24                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
25
